Citation Nr: 1519428	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-23 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Oliver Jahizi, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to June 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2014, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The claim for a TDIU was reasonably raised in the context of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also VAOPGCPREC 6-96.  In September 2014, the Veteran submitted an application for increased compensation based on unemployability that alleged his service-connected disabilities, including PTSD, prevent him from obtaining gainful employment.

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

During the July 2014 Board hearing, the Veteran testified that his PTSD symptoms were getting worse.  He also stated his PTSD was manifested by obsessional rituals characterized by his daily viewing of pornography.  In June 2013, the Veteran was afforded a VA examination to determine the severity of his service-connected PTSD.  At the hearing, the Veteran admitted that he did not tell the examiner about his daily consumption of pornography.  Additionally, the VA examiner indicated that the Veteran was receiving mental health treatment at Kaiser Permanente.  These records have not been associated with the Veteran's claim file.  Thus, a remand is necessary to afford the Veteran another VA examination and to obtain private treatment records related to PTSD.

Finally, regarding the TDIU claim, a remand is required in order to afford the Veteran a VA medical opinion to determine whether his service-connected disabilities preclude him from performing substantially gainful employment.  To date, a VA medical opinion on this issue has not been obtained, as the June 2013 VA psychiatric examiner did not provide a VA medical opinion regarding the effect of his service-connected PTSD on his employability.  Thus, to date, the Veteran has not been provided a VA medical opinion regarding the effect of his service-connected disabilities on his employability.  Upon remand, this VA medical opinion must be obtained as it is necessary before the TDIU claim can be decided on the merits.  38 U.S.C.A. § 5103A(d) (2014); 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected PTSD.  Obtain all treatment records, to include the Kaiser Permanente treatment records referenced in the June 2013 VA examination.  Once signed releases are received from the Veteran, obtain all recent private treatment records which have not been obtained.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD.  All appropriate testing should be conducted. 

The VA examiner is directed to provide a medical opinion concerning the extent of the functional impairment resulting from the Veteran's service-connected disabilities.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disability must be considered in the opinion.  

A complete, clearly-stated rationale must be provided for all opinions rendered.  

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




